                                                                                                                                     USDC-SDNY
                                                                                                                                     DOCUMENT
                                                                                                                                 1   ELECTRO\TICALLY FILED
UNITED STA:FESI}lS;f:RlCTCOlfRt·                                                                                                  I DOC ti; _ _ _- - ; - : - - - -
SQlJTli:i:ijR.J'.fJJiSTRJCT OFJ\lf;W-YORK
                                                                                                                                  ! :: \ r·:.-.-
                                                                                                                                          -
                                                                                                                                            r n LFJ,:_l1.
                                                                                                                                                 . ·-----
                                                                                                                                                               /z, /r ci
                                                                                                                                                          ___.]________--
                                                                                                                                                         .,




                                                                                                          Civil Action No.. -l:J 9"-<,w~04329~RA



           v~.                                                                                  ..
                                                                                                ·'
                                                                                                .,~--:
EQ.X-H0TEL MANAGEMENT, LCC,

                                       Defen,dant.




           ON: THIS DAY, the .Joint .SHpu.),i~ion ol Qism-issal with Prejudice came on for

coMide.ration by the Co~rt. ,Having,qoosid~redth~ Stipulation,_Jf·Js ORDEREP, A.pJtJ})GED;

ANO,. DEGREEIJ t_bat. all of the• daims. l;lnd caus~s of action itlle_ged)11 '.fhrs case -~re dism_issed

wlthprejurlice. Ea~h party s~a'llhe~r.·itsb\Vn ctjstsirr1cf ahoriieys1                                                     fees.
       .                                                                               (~
                                          t,c• 2~d···.· -··r·-~er
            : ·.··-1:s·.a.AROER--ED
           IT     , _,...-v _.· . ·• .. -tr1lsf/!.-·•               · ·...;.··-····--'--·.··-···....··--....;;:;..-.....,..;;;;.;,,.;;;.~...........c=
                                                      ~YJ) ~•..,.;·...                                                                                        .;_2Ql9.



                                                                                                ;...;...,..,-'-'-,---,...,.-,,.-~-----,--,------~---_,...
                                                                                                 Ro•·-• .. ~13RAMS
                                                                                                lJNlT D· STATES DISTtUCT JUD.GE




                                                                                       .n-
60259404Yi 1-
60~06$3ilv}
